193 S.W.3d 799 (2006)
Steven D. PARRISH and El Tovar Incorporated, Appellants,
v.
PRESBYTERY OF GIDDINGS-LOVEJOY, INC., Steven J. Conway, Alderman and City of St. Louis Board of Public Service, Respondents.
No. ED 86699.
Missouri Court of Appeals, Eastern District, Division Two.
June 13, 2006.
Steven D. Parrish, Attorney at Law, St. Louis, MO, pro se.
Paul F. Devine, Attorney at Law, Clayton, MO, Patricia A. Hageman, City Counselor, Edward J. Hanion, Deputy City Counselor, Maribeth McMahon, Associate City Counselor, St. Louis, MO, for Respondent.
Before GARY M. GAERTNER, Sr., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
The above styled order handed down on June 6, 2006 is hereby withdrawn. Opinion is reissued this date.
SO ORDERED.

OPINION
PER CURIAM.
Appellants, Steven D. Parrish and El Tovar Incorporated, appeal the judgment of the Circuit Court of the City of St. Louis denying their request for a preliminary injunction.
We only have jurisdiction over final judgments that dispose of all parties and issues in the case. Hair Kraz, Inc. v. Schuchardt, 131 S.W.3d 854, 854 (Mo.App. E.D.2004). Generally, an appeal will not lie from the denial of a preliminary injunction. Id.
The trial court's amended judgment denied Appellants' request for a preliminary injunction, but there was no denial or grant of a request for a permanent injunction within the amended judgment. Therefore, we dismiss this appeal for lack of jurisdiction.